Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 12/08/2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 6 of [0004], “and de is formed” should read “and is formed”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitations “first and second electrodes” in line 4. There is insufficient antecedent basis for these limitations in the claim. For examination purposes the examiner is taking “first and second electrodes” to read “first and second baked electrodes”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2001093770 (JP 2001093770 and hereinafter JP2001093770).
	In regards to claim 1, JP2001093770 discloses an electronic component comprising: an electronic component main body (23 - FIG. 8; [0044] on page 41) having a mounting surface (bottom surface of body 23 in FIG. 8);
	first and second baked electrodes (bottom-left side 12 and bottom-right side 12 in FIG. 9; [0051] on page 45) located on or recessed in the mounting surface at locations spaced apart from one another (seen in FIG. 9); and
	a recess (24 - FIG. 8; [0052] on page 46; also seen as upwardly curved portion at bottom of capacitor 26 in FIG. 9) extending into the electronic component main body in the area between the first and second baked electrodes (seen in FIG. 9) and overlapping at least a part of at least one of the first and second baked electrodes (see 

	In regards to claim 2, JP2001093770 further discloses the recess overlapping at least part of both the first and second baked electrodes (seen in FIG. 9).

	In regards to claim 6, JP2001093770 further discloses the recess having an inner portion (inward portion of recess in FIG. 9) and an outer periphery (leftmost and rightmost portions of recess in FIG. 9); and a thickness of the first and second baked electrodes being thinner in the inner portion than at the outer periphery (see FIG. 9, noting the thickness of electrodes 12 decreases toward the inner portion of the recess).

	In regards to claim 7, JP2001093770 further discloses the electronic component main body including a passive element portion (26 - FIG. 9; see [0053] on page 46, noting that a capacitor is a passive element) including at least two internal electrode layers (21 - FIG. 9; [0053] on page 46; see also FIG. 7, noting at least two internal electrodes 21) laminated together between a dielectric layer (see [0022], noting a plurality of internal electrodes in which a plurality of dielectric layers are provided in a plurality of layers), the passive element portion being located below the recess in a plan view as viewed from the mounting surface side (see FIG. 9, noting the passive element portion is located upward from the recess in a sectional view perpendicular to the mounting surface side; thus, the passive element portion is located below the recess in a plan view as viewed from the mounting surface side).

	In regards to claim 8, JP2001093770 further discloses the mounting surface being planar (seen in FIGs. 8 & 9) and the first and second baked electrodes are recessed into the planar mounting surface (seen in FIG. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001093770 in view of Japanese Patent Document 2014524154 (JP 2014524154 and hereinafter JP2014524154).
In regards to claim 3, JP2001093770 further discloses an insulating layer (13 - FIG. 9; [0040] on page 36) located in the recess (seen in FIG. 9). JP2001093770 fails to explicitly disclose the insulating layer being ceramic and extending over at least a part of at least one of the first and second baked electrodes in an area where the recess extends.
JP2014524154 discloses an insulating layer (30 - FIG. 1A; [0014]) being ceramic (see [0008], noting that glass, silicon nitride (Si3N4), silicon carbide (SiC), and aluminium oxide (Al2O3) are ceramic) and extending over at least a part (left side 210 or right side 210 in FIG. 1A; [0012]) of at least one of the first and second baked electrodes (21 and 22 - FIG. 1A; [0012]) in an area where the recess (recess surrounding leftward, upward, and rightward sides of layer 30 as seen in FIG. 1A) extends (see FIG. 1A, noting that layer 30 extends over left side and right side parts 210 of electrodes 21 and 22).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the electronic component of JP2001093770 such that the insulating layer is ceramic and extends over at least a part of at least one of the first and baked second electrodes in an area where the recess extends, as taught by JP2014524154, in order to further electrically insulate the two electrodes from each other ([0014]).

In regards to claim 4, modified JP2001093770 further discloses a first plating electrode (left side 16 in FIG. 9; [0039] on page 36; see also [0051] on page 45, noting that a plating process was performed on the surface of electrodes 12) provided on the first baked electrode (seen in FIG. 9 and described in [0051] on page 45); and a second 

In regards to claim 5, modified JP2001093770 further discloses a recess having an outer periphery (leftmost and rightmost portions of bottom concave portion, i.e. recess, as seen in FIG. 5 or in FIG. 6); and a thickness of the ceramic layer being reduced toward the outer periphery (seen in FIGs. 5 & 6).

In regards to claim 9, JP2001093770 fails to explicitly disclose the outer surfaces of the first and second baked electrodes being coplanar with the mounting surface.
JP2014524154 discloses the outer surfaces (bottom-most surfaces of electrodes 21 & 22 in FIG. 1A) of the first and second baked electrodes being coplanar with the mounting surface (seen in FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the electronic component of JP2001093770 such that the outer surfaces of the first and second baked electrodes are coplanar with the mounting surface, as taught by JP2014524154, in order to provide an electronic device with very small structural part heights ([0004]).

In regards to claim 10, JP2001093770 further discloses the recess extending through a portion of each of the first and second baked electrodes and into the electronic component main body (seen in FIG. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180027658 – FIG. 1 and [0063]
US 20140160615 – FIG. 1 and [0089]
US 20110235234 – FIG. 3
JP H09260206 – FIGs. 1 & 5
JP H06302406 – FIG. 1
US 4661884 – FIGs. 1 & 2

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848